JONES, J.
An owner of a truck loaned it to a charitable organization solely for its use and benefit. At the instance of the latter the driver of the truck was permitted by the owner to operate it at the time of the accident under the direction of the organization. The owner exercised no control over the driver, either in requiring him to perform the special service or in the manner of its performance. HELD: — The rule respondeat superior does not apply, nor does such owner become liable for the negligent acts of the driver while pursuing such special engagement for said organization.
Judgment reversed.
Marshall, C. J., Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.